COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 SAAB Site Contractors, L.P.,                 '
                                                              No. 08-13-00062-CV
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                              120th District Court
 Wells Fargo Bank, N.A., Assignee of          '
 U-Brothers Rent, LTD.,                                     of El Paso County, Texas
                                              '
                           Appellee.           '                (TC# 2011-999)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until January 29, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Susan M. Forbes, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before January 29, 2014.

       IT IS SO ORDERED this 30th day of December, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.